      Case 2:20-cv-00183-TLN-AC Document 10 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY MITCHELL,                                 No. 2:20-cv-00183-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    R.M. WADE,
15                       Defendant.
16

17          Plaintiff Rodney Mitchell (“Plaintiff”), a state prisoner proceeding pro se and in forma

18   pauperis, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On July 20, 2021, the magistrate judge issued findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one (21) days. (ECF No. 9.) Plaintiff has

24   not filed timely objections to the findings and recommendations.

25          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

28   ///
                                                       1
     Case 2:20-cv-00183-TLN-AC Document 10 Filed 08/31/21 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations issued July 20, 2021 (ECF No. 9), are ADOPTED

 5   IN FULL, and

 6          2. This action is DISMISSED without prejudice for failure to prosecute, see E.D. Cal.

 7   L.R. 110; Fed. R. Civ. P. 41(b).

 8          IT IS SO ORDERED.

 9   Dated: August 30, 2021

10

11

12
                                                 Troy L. Nunley
13                                               United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
